Citation Nr: 0212010	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  96-49264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)
Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of an injury to the right forearm with damage to 
Muscle Group VIII, currently evaluated as 30 percent 
disabling, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).

2.  Entitlement to an initial rating in excess of 10 percent 
for neuritis of the right median nerve, to include the issue 
of entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision in which 
the RO denied an increased rating for service-connected 
residuals of an injury to the right forearm with damage to 
Muscle Group VIII.  The veteran filed a notice of 
disagreement in May 1996, and a statement of the case (SOC) 
was issued in the same month.  The veteran submitted a 
substantive appeal in July 1996, and indicated a desire for a 
Board hearing at a local VA office.

Following an RO hearing officer decision, the RO granted an 
increased rating of 20 percent for service-connected 
residuals of an injury to the right forearm with damage to 
Muscle Group VIII, effective October 2, 1995.  In a March 
1997 statement of the accredited representative, the 
veteran's representative indicated that the veteran's 
service-connected disability warranted a higher evaluation.

In September 1997, the Board remanded the case for the 
scheduling of a Board hearing at the RO, as requested by the 
veteran.  The veteran later withdrew his hearing request in 
December 1997.  By decision of March 1996, the Board remanded 
the case to the RO for readjudication consistent with cited 
court precedent and regulatory criteria, and for further 
evidentiary development.  

In May 1999, the RO granted an increased rating of 30 percent 
for service-connected residuals of an injury to the right 
forearm with damage to Muscle Group VIII, effective October 
2, 1995.  In addition, the RO granted secondary service 
connection for neuritis of the right median nerve, deemed 10 
percent disabling, effective the same date.  The veteran 
filed a notice of disagreement in October 1999, contending 
that a higher rating was warranted based on the longevity of 
the disability.  An SOC on the issue of an initial rating in 
excess of 10 percent for service-connected neuritis of the 
right median nerve was provided in November 1999.  The 
veteran submitted a substantive appeal in December 1999, with 
no Board hearing requested.  

By decision of April 2000, the Board remanded the case to the 
RO for readjudication consistent with Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Per Board remand instruction, the 
RO issued an SSOC in July 2002, and the case was subsequently 
returned to the Board.

By orthopedic examination of April 1999, a VA examiner 
determined that the veteran was unemployable due to the loss 
of function in both upper extremities.  This VA medical 
opinion, in light of the veteran's statements of record that 
his service-connected right forearm disability contributed to 
his voluntary retirement from employment, is construed as a 
claim for a total disability rating based on individual 
unemployability (TDIU).  The Board hereby refers this matter 
to the RO for appropriate development.  


REMAND

The issues before the Board are hereby remanded for 
additional development deemed necessary for compliance with 
the duty to assist and due process requirements, and to avoid 
piecemeal litigation of the claims.  See, e.g., 38 U.S.C.A. 
§ 5103A (a)(1), (d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159, 3.326).  

First, the Board decision of April 2000 requested that VA 
examiners be provided the claims folder for review prior to 
examination of the veteran.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (determining that the duty to assist may 
include an examination "which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.").  
(Importantly, the April 2000 Board remand requested that a VA 
examiner determine whether any right triceps muscle rupture 
was a residual of the veteran's service-connected right 
forearm injury, a medical opinion requiring a review of, at 
minimum, service medical records).  However, the September 
2000 VA examination indicated that the claims folder and 
April 2000 Board remand were not made available.  In light of 
the aforementioned referral of the claim of service 
connection for residuals of the partial rupture of the right 
triceps muscle, and the United States Court of Veterans 
Claims (CAVC) holding in Stegall v. West, 11 Vet. App. 268 
(1998), the RO should provide an additional VA orthopedic 
examination and ensure that the VA examiner is provided the 
veteran's claims folder.  See Harris v. Derwinski, 1 Vet App. 
180, 183 (1991) (explaining that, where a decision by the RO 
to grant the veteran's referred claim could have a 
"significant impact" on a claim on appeal, the two claims 
are "inextricably intertwined."); Stegall v. West, 11 Vet. 
App. at 271 (holding that the Board errs as a matter of law 
when it fails to ensure compliance with remand orders of the 
Board or the Court).

The Board observes that the February 2001 VA 
electrodiagnostic study of the right hand showed evidence of 
demyelinating polyneuropathy.  The examiner noted that both 
the right forearm condition and the right triceps condition 
could be causing this problem.  A more definitive answer is 
required as to the cause of this condition.  Moreover, the 
nerves affected by this condition and the severity thereof 
needs to be determined for rating purposes.  Another VA 
examination is also necessary to determine whether the 
veteran has an organic tremor of the right arm as a 
manifestation of the service connected disability; the exact 
cause of the tremor; the muscles or nerves affected; and the 
severity thereof.  38 U.S.C.A. § 5103A(d)(1); 66 Fed. Reg. at 
45, 631 (to be codified at 38 C.F.R. § 3.159(c)(4)(i)).  

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  In regard 
to his increased rating claims, failure to report for any 
scheduled examination without good cause will result in the 
denial of his claim.  See 38 C.F.R. § 3.655 (emphasis added).

Regarding the veteran's claim for extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), the veteran should be 
notified of the evidence necessary to substantiate such 
claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. at 45, 630 (to be 
codified at 38 C.F.R. § 3.159(b)(1)).  Specifically, the 
veteran should identify and/or provide evidence that his 
service-connected residuals of injury to the right forearm 
with damage to Muscle Group VIII and neuritis of the right 
median nerve present an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or the need for frequent periods of 
hospitalization.  The Board notes that the veteran has 
indicated interference with his former employment with the 
U.S. Postal Service.  Information concerning the veteran's 
disability and subsequent retirement may be helpful in the 
adjudication of his claim, and the RO should obtain the same.  
See, e.g., Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  

Accordingly, the case is remanded for the following actions:

1.  The RO should assure compliance with 
the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and 
the implementing regulations.  In 
connection thereof, the RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183, 1987 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159). 

2.  The RO should advise the veteran in 
writing that he may submit proof of 
marked interference with employment or 
the need for frequent periods of 
hospitalizations due to his service-
connected disabilities.  This evidence 
may include letters or attendance 
statements from employers showing time 
lost from work due to this service-
connected disability.  The RO should also 
obtain medical records and any 
administrative records pertaining to the 
veteran's retirement from the U.S. Postal 
Service.

3.  The veteran is to be afforded a VA 
examination by an orthopedist in order to 
assess the nature and severity the 
veteran's service-connected residuals of 
service connected injury and to determine 
whether residuals of the partial rupture 
of the right triceps muscle had its onset 
in service or is related to or 
aggravating the service connected 
disability.  

It is imperative that the physician 
designated to examine the veteran 
reviews the evidence in the claims 
folder, to include a complete copy of 
this remand.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
legible report.  

(a)  The examiner should determine the 
correct diagnosis of any disability of 
the right triceps muscle.  The examiner 
should also determine whether it is at 
least as likely as not that any such 
disability had its onset in service, is 
related to the service connected right 
forearm injury, or is being aggravated by 
the right forearm injury.  If aggravated, 
the degree of aggravation should be 
determined to the extent feasible.  If 
any answer is in the affirmative, all 
manifestations of the disability should 
be discussed, including the recognized 
roman numeral of the muscle affected and 
the functions affected, such as loss of 
muscle power, weakness, lowered threshold 
of fatigue, fatigue-pain, incoordination, 
or uncertainty of movement.  The degree 
to which any applicable muscle group is 
impaired should be expressed as slight, 
moderate, moderately severe or severe.

(b)  After setting forth the normal range 
of motion for the right hand, wrist, 
forearm, and elbow, describe (in 
degrees), active ranges of motion.  If 
there is limitation of motion, actual or 
functional, the cause thereof should be 
determined as well as the relationship to 
the service connected disability.

(c) The examiner must determine whether 
the right hand, wrist, forearm, and elbow 
exhibit weakened movement, excess 
fatigability, or incoordination and the 
cause of such manifestations should be 
discussed.  If feasible, any 
determination should be expressed in 
terms of the degree of additional range 
of motion loss or resultant degree of 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  If it 
is not possible to offer an opinion with 
respect to additional loss of range of 
motion, that fact should be clearly 
stated.

(d) The examiner should be asked to 
express an opinion on whether pain in any 
involved joint of the right upper 
extremity limits functional ability 
during flare-ups or when the affected 
part is used repeatedly over a period of 
time; and, if so, the degree of that 
limitation should be specified.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If it 
is not possible to offer an opinion with 
respect to additional loss of range of 
motion, that fact should be clearly 
stated.  Note that the cause of any 
functional loss due to pain should be 
discussed.

(e)  Comment on whether the veteran's 
subjective complaints are consistent with 
the objective findings.

(f)  The examiner should describe the 
size and location of all scarring 
attributable to the service-connected 
residuals of the right forearm injury and 
associated medical treatment.  
Information should be provided as to 
whether the scarring is painful and 
tender on objective demonstration or 
whether such scarring is poorly nourished 
with repeated ulceration.

5.  The veteran is to be afforded a 
special VA examination by a neurologist 
in order to assess the nature and 
severity any peripheral nervous 
disorder(s) associated with the 
veteran's service-connected residuals of 
right forearm injury.  It is imperative 
that the physician designated to examine 
the veteran reviews the evidence in the 
claims folder, to include a complete 
copy of this remand.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a legible report.  

(a)  In particular, the neurologist is 
asked to offer a professional opinion, 
with full supporting rationale, as to 
whether the tremor of the right upper 
extremity, polyneuropathy or 
neuromuscular instability are present, 
and, if so, whether it is at least as 
likely as not that the conditions are a 
manifestation of, or etiologically 
related to or being aggraved by a service 
connected disability.  

If not, the cause of such manifestations 
should be discussed.  The nerves or 
muscles affected by any such condition 
should be specified as should all 
manifestations, and the severity thereof.  
For example, the examiner should note 
whether there is complete or incomplete 
paralysis.  If paralysis is incomplete, 
the examiner should provide whether 
incomplete paralysis is mild, moderate, 
or severe.

(b) If the examiner is unable to render 
any opinion requested, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth for the record.

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the inferred claims of 
service connection for a right triceps 
disability and service connection for a 
tremor of the right upper extremity.  As 
to these issue, the veteran is notified 
that he must submit a notice of 
disagreement and substantive appeal if 
the Board is to consider these issues.  
The RO should also re-adjudicate the 
veteran's claims for an increased rating 
for service-connected residuals of an 
muscular injury to the right forearm and 
an initial rating in excess of 10 
percent for neuritis of the right median 
nerve in light of all applicable 
evidence of record and all pertinent 
legal authority, to include all 
potentially applicable diagnostic codes, 
38 C.F.R. §§ 4.40 and 4.45), the 
provisions of 38 C.F.R. § 3.655 (as 

appropriate), and the recently 
amended/added statutory and regulatory 
provisions pertaining to VA's duty to 
notify and assist the veteran. 

The RO must provide adequate reasons and 
bases for all of its determinations, 
citing all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this remand.  
If the veteran fails to appear for the 
examination, the letter notifying him of 
the date and time of the examination and 
the address to which it was sent should 
be included in the claims folder.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case (SSOC) and given the 
opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




